DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 6 September 2022 and the request for continued examination filed on 6 September 2022. 
Claim 23 is new. Claims 1, 3, 5, 8, 9, 11, 13-15, 18-20, and 22 were amended. Claims 6 and 16 were canceled.  Claims 1, 3-5, 7-11, 13-15, and 17-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, 13-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 10 and 11, recites in part: generating, based on a result of a determination of a number of output classes of a layer of a neural network, a precision of at least parameters of the layer; and wherein a generated precision of the layer with a first number of output classes is greater than another generated precision of the layer with a second number of output classes that are less than the first number of output classes, wherein the precision of the parameters is a bit width of the parameters. These limitations set forth a concept of determining a bit width of a layer of a neural network. 
For background here, note that a “bit width” refers to a number of binary digits used to represent an integer. Determining a bit width of a layer of a neural network does not actually involve any operation of the neural network. These limitations describe a determining of how many digits to use to represent a set of data (the parameters of the layer) based on the number of outputs of that layer. The claim does not limit how this is achieved, and the specification provides the following examples:  
[0082] According to an embodiment, the processor 110 may determine the precision for the output layer in proportion to, or based on, the number of classes. In other words, the processor 110 may determine that the higher the number of classes, the higher the precision for the output layer. For example, when the number of classes is 10, the processor 110 may determine the precision for the output layer as a bit width of 8 bits, and when the number of classes is 100, determine the precision for the output layer as a bit width of 11 bits. Thus, the output layer precision may be variably set based on the number of classes.

[0083] According to another embodiment, the processor 110 may determine the precision for the output layer, according to Equation 5 below. That is, the processor 110 may determine the bit width applied to the output layer as the precision for the output layer.

    PNG
    media_image1.png
    49
    281
    media_image1.png
    Greyscale

In the embodiment provided by [0082] the bit width is determined in proportion to a number of classes. In the embodiment provided by [0083], the determination of the bit width is expressly given based on an inequality. Both of these embodiments clearly present the determination of a bit width as some form of a mathematical calculation. One of ordinary skill in the art would understand “generating, based on a result of a determination of a number of output classes of a layer of a neural network, a precision of at least parameters of the layer” to include the performance of mathematical calculations such as those set forth in the embodiments. Thus the claim at least sets forth a mathematical concept under the 2019 PEG and as further described by the October 2019 Update. 
Further the claims are not actually limited to using a mathematical calculations to determine a bit width. The limitation identified above encompasses where a human see a neural network with 2 output classes and thinks “3 should be a sufficient bit width for that neural network” when if they saw a neural network with 100 output classes they would think “16 should be a sufficient bit width for that neural network”. The claims encompass mere consideration of a neural network’s quantity of output classes and a guess at how many bits might be sufficient to represent the neural network. Additionally, noted that the “input” to such a consideration is a single number, the number of outputs. Considering a single number is plainly practically performable in the human mind. Thus the claim also sets forth a mental process under the 2019 PEG and as further described by the October 2019 Update.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract. Claim 1 describes the method as processor implemented, while Claim 10 recites a computer readable medium implementing Claim 1 and Claim 11 recites the additional element of an apparatus comprising a processor configured to implement the steps of the abstract idea. These additional element are described at a high level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. 
The claims further recite training the layer using the parameters according to the generated precision. This additional element requires no particular machine. And this additional element does not effect a transformation of an article. Considering whether this additional element sets forth an improvement, MPEP 2106 states: “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” One of ordinary skill in the art would not recognize the specification as providing any improvement involved in the actual training of the layers. One of ordinary skill in the art might understand the identification of the bit width to be an improvement, rather than the implementation of the bit width, but the identification of the bit width is part of the abstract idea and is not an additional element for consideration under Prong II. Additionally, this additional element appears to constitute insignificant extra-solution activity. Note again that the concept set forth by the claim is generating a bit width of a layer. The sole purpose of such an analysis is to train the neural network according to that bit width. As such, this limitation cannot be considered “significant” as it imposes no meaningful limitation on the claim, and it would be expected in any use of the abstract idea. As such, this additional element, individually and in combination with a generic computing device, does not integrate the abstract idea into a practical application. There are no further additional elements. Therefore the claims are determined to be directed to an abstract idea. 
At step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
As previously noted the claims recite an additional element of training a layer according to a generated precision. However, note that Li et al. (“Training Quantized Nets: A Deeper Understanding”) notes that “many researchers have focused on training nets with coarsely quantized weights. For example, weights may … represented using low-precision (8 bits or less) fixed-point numbers.” Further, Yin et al. (“Quantization and Training of Low Bit-Width Convolutional Neural Networks for Object Detection”) states that “recent efforts have been made to compress the model size and train neural networks with heavily quantized weights, activations, and gradients” and subsequent cites 11 references in support of this point. Additionally, Zhou et al. (“Incremental Network Quantization: Towards Lossless CNNs with Low-Precision Weights”) notes that “the category of network quantization methods attracts great attention from researches and developers.” One of ordinary skill in the art would recognize training a neural network with parameters of a given bit width to be a well-known and routine technique at the time of the application was effectively filed. As such, this additional element, individually and in combination with a computing device, does not amount to significantly more. There are no further additional elements. Thus as the additional elements of the claims do not amount to significantly more, the claims are determined to be not patent eligible.
Claim 4, 5, 7, 14, 15, 17, 21, and 23 only further describes the abstract idea. However these claims continue to set forth an abstract idea, albeit a narrowed one. The previously identified additional elements, individually and in combination, do not integrate the narrowed abstract idea into a practical application or amount to significantly more than the narrowed abstract idea. Claim 3, 8, 9, 13, 18, 19, and 22 further describes the additional element of training the layer. However this additional continues to be insignificant extra-solution activity and well known. As such, this additional element does not integrate the abstract idea into a practical application nor amount to significantly more. Claim 20 further describes the apparatus as including a memory. However this additional element continues to only be interpreted as a generic computing device used to implement the abstract idea. Thus as the additional elements of the dependent claims do not integrate the abstract ideas into a practical application and do not amount to significantly more than the abstract ideas, these claims are determined to be not patent eligible.

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1, 3-11, and 13-22: The office indicated that amending the claims to instead recite “training the parameters of the layer according to the determined precision” would likely overcome the 101 rejection at prong 2. 
Examiner’s Response: Applicant's arguments and amendments filed 6 September 2022  have been fully considered. After additional consideration, the rejection is maintained despite the amendments. Examiner notes that Example 39 of the Eligibility Examples appears to be the most relevant example to the claims at issue. Like the present claims, those claims include a step of training a neural network. However, Examiner notes that these claims are identified as eligible because they do not recite any abstract idea, and not because they include training a neural network. The present claims, through the highly broad recitation of generating a precision, clearly set forth both a mental process and a mathematical concept. Therefore, Example 39 is not indicative of the claim’s subject matter eligibility or lack thereof. 

Applicant’s Argument Regarding 112(a) Rejections of claims 1, 3-11, and 13-22: The office is mischaracterizing the Federal Circuit Decision LizardTech v. Earth Resource Mapping, Inc.
Examiner’s Response: Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. Applicant’s interpretation of LizardTech appears to directly contradict the MPEP’s analysis, and applicant’s assertion that the decision hinges of claim differentiation is unpersuasive in view of statements such as: “The trouble with allowing claim 21 to cover all ways of performing DWT-based compression processes that lead to a seamless DWT is that there is no support for such a broad claim in the specification.” However, after additional consideration, Examiner notes that the limitation “wherein a generated precision of the layer with a first number of output classes is greater than another generated precision of the layer with a second number of output classes that are less than the first number of output classes” effectively restates the proportionality relationship of the embodiment disclosed in [0082]. Based on this and the disclosure of a specific implementation ([0083]), Examiner recognizes that this effectively original limitation does not match the circumstances described in MPEP 2163.03.V. As such, the rejection is withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1, 3-11, and 13-22:The interview summary indicated that the After Final amendments of July 18 2022 overcome all rejections under 35 USC 112(b). 
Examiner’s Response: Applicant's amendments have been fully considered, and they resolve the identified issues. The rejections are withdrawn. 

Applicant’s Argument Regarding 102 and 103 Rejections of claims 1, 3-11, and 13-22: The Office’s conclusion does not address the claimed features of independent claim 1 where the precision is generated based on the result of that determination. 
Examiner’s Response: Applicant's arguments and amendments filed 18 6 September 2022 have been fully considered, and they resolve the identified issue. Examiner notes that the amendments clarifying the generation as “based on a result of a determination” (rather than “based on a determined [value]” previously) have altered the broadest reasonable interpretation of the claim such that it requires the ascertainment of the “number of output classes” as the basis for the generation of the precision. While Zhou’s system generates a precision based on system properties including a specified (though possibly unknown) number of output classes, it does not appear to ever ascertain the number of output classes. As such, examiner acknowledges that the prior art does not appear to teach the amended claims. 




Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-10-22